Citation Nr: 0502550	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-10 299 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder prior to November 15, 
2002.

2.  Entitlement to a subsequent rating higher than 30 percent 
for post-traumatic stress disorder since November 15, 2002.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
decision issued in May 2002, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation, effective September 17, 
2001.  The RO later issued a decision in February 2004 
assigning a 30 percent evaluation, effective November 15, 
2002.  The veteran appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Prior to November 15, 2002, PTSD was manifested by only 
mild symptoms; cognition was intact and the there was no 
apparent depression, panic attacks, sleep disturbances or 
suicidal ideation.  

2.  Prior to November 15, 2002, PTSD did not, overall, cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).



3.  Since November 15, 2002, PTSD has been manifested 
primarily by sleep disturbances, depression, panic attacks 
and suicidal ideation.

4.  Since November 15, 2002, PTSD has, overall, caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSIONS OF LAW

1.  Prior to November 15, 2002, the criteria were not met for 
an initial rating higher than 10 percent for PTSD.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

2.  Since November 15, 2002, however, the criteria have been 
met for a subsequent higher rating of 50 percent for PTSD.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a statement dated in February 2002, the veteran's spouse 
related that she had known the veteran for about the past six 
years.  She remarked that the veteran had severe nightmares 
of Vietnam experiences; that he would flail his arms in his 
sleep; and that he had twice unintentionally hit her.  She 
indicated that the veteran became very depressed on patriotic 
holidays and tried to lose himself in drinking.  She observed 
that watching war movies and documentaries triggered 
depression, drinking and the desire to be alone.  She noted 
that the veteran had been experiencing flashbacks to Vietnam 
experiences while he was working full time at the United 
Parcel Service, and she believed that his flashbacks had had 
increased since his retirement.  

A VA psychiatric examination was performed in February 2002.  
The veteran stated that he had recently retired from the 
United Parcel Service where he had worked for 25 years.  He 
indicated that he was currently married to his third wife; 
that they had been married for the past five years; and that 
their relationship was "fine."  He remarked that he got 
along well with his siblings; that he had friends with whom 
he played golf; that he had many acquaintances; and that he 
was not socially avoidant.  

On mental status examination, it was found that the veteran 
had adequate grooming and hygiene.  He maintained euthymic 
mood.  Speech was logical and focused.  He denied emotional 
lability, irritability or dysphoria.  He indicated that 
anxiety attacks were rare.  Sleep was described as "fine."  
He described his concentration as good, and the examiner 
observed no obvious deficits in immediate, short or long-term 
memory.  The veteran referred to sporadic feelings of 
hopelessness, helplessness and worthlessness, but denied that 
the problem was chronic.  He reported that he had entertained 
suicidal thoughts in the past; however, he denied ever 
attempting to act on these thoughts.  

The examiner remarked that the veteran had relatively good 
coping skills and was only mildly impaired in his overall 
functioning from PTSD.  He assigned a Global Assessment of 
Functioning (GAF) score of 65. 

In the notice of disagreement (NOD) dated in June 2002, the 
veteran remarked that his sleep was disturbed by nightmares 
of Vietnam experiences.  He indicated that his memory and 
concentration were not good, as demonstrated by occasions, at 
his former job with United Parcel Service, when his mind went 
blank and he had to gather his thoughts before proceeding 
with deliveries.  He pointed out that he had problems 
establishing and maintaining relationships, as exemplified by 
his three marriages, two ending in divorce.  He indicated a 
limited social life, noting that his few friends were fellow 
veterans.  He remarked that PTSD had adversely affected him 
when he was working, as he was "written up" on several 
occasions for problems dealing with customers and superiors.

A report was received from Rosemarie D. Amendolia, PhD.  She 
indicated she had been treating the veteran from November 15, 
2002 to March 10, 2003.  She observed that he had presented 
with severe signs and symptoms and concomitant depression and 
sleep disorder.  It was stated that the veteran was 
antisocial and trusted no one.  He indicated that he 
sporadically played golf with one or two other Vietnam 
veterans, but did not get close to anyone.  He reportedly had 
become involved in frequent heated arguments with 
supervisors, when he worked for the United Parcel Service.  
He indicated that work was possible because he worked 
in isolation. 

The examiner remarked that the veteran could not sleep at 
night because of hypervigilence and hyperarousal.  
Irritability and depression were evident in his presentation.  
He had an exaggerated startle response and suffered panic 
attacks.  He displayed poor short-term memory and 
concentration deficits.  The examiner's assessment was that 
the veteran was unemployable.  The diagnosis was PTSD.  
Additional diagnoses were major depression, in remission and 
alcohol abuse, in remission.  The examiner assigned a GAF 
score of 36.  

In a follow-up report dated in August 2003, clinician 
Amendolia reported that the veteran continued to have various 
symptoms of PTSD, including sleep problems, irritability and 
depression.  He remained socially isolated.  Startle response 
and panic attacks persisted, as did poor short term memory 
and concentration deficits.  The examiner assigned in GAF 
score of 37.  

A VA psychiatric examination was performed in December 2003.  
The veteran indicated he belonged to an Elks Club, but 
minimized contact with others when he attended the 
organization's functions.  He indicated that there had been 
superficial rather than in-depth relationships with people 
since Vietnam.  He noted that he had retired in March 2000 
mainly because of back problems.  

It was found that the veteran's affect was anhedonic.  Speech 
was generally spontaneous, logical and relevant.  The veteran 
had good memory, but complained of slippage of recent memory.  
He gave no indication of experiencing a thought disorder and 
he denied delusions or hallucinations.  He was oriented in 
three spheres and there was no problem with impulse control.  
It was indicated that he was depressed and that he had been 
suicidal in the past, but denied current plan or intent.  

The examiner believed the veteran' symptoms of PTSD were 
moderate and sometimes severe.  It was observed that he had a 
very difficult time with his social relationships.  The 
examiner pointed out that the veteran, possibly, had not 
fully articulated his distress when VA examined him in 
February 2002.  Symptoms of depression and suicidal thoughts 
had persisted, even though they had been reduced with 
treatment.  The examiner believed that symptoms of PTSD had 
exacerbated since the veteran's retirement from the 
workforce.  A GAF score of She assigned a GAF score of 53 
currently and for the past year.  



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letters dated in 
January 2002 and December 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that it was his responsibility 
to provide a properly executed release (e.g., a VA Form 21-
4142) so that VA could request medical treatment records from 
private medical providers.  Further, the rating decision 
appealed, the statement of the case (SOC), and supplemental 
statement of the case (SSOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical source have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the January 2002 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's May 2002 decision 
initially adjudicating his claim.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the December 2003 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The December 2003 VCAA letter requested him to 
provide or identify any evidence to support his claim for a 
higher evaluation for PTSD.  A more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of January 2002, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 30 percent



Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.
-10 percent

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for PTSD, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson, at 125-26.

Analysis

The evidence shows the veteran's PTSD, during the period 
prior to November 15, 2002, was only mildly symptomatic.  In 
this regard, a VA psychiatric examination in February 2002 
demonstrated no irritability or depression.  As well, speech 
production was normal.  Even the veteran, by his own account, 
admits that he had adequate concentration, while the examiner 
found no memory deficits.  Furthermore, the veteran's 
appearance and hygiene were satisfactory.  He acknowledged 
suicidal ideation in the past, but gave no indication of 
current suicidal ideation.  He conceded that panic attacks 
were rare.  He also mentioned that social relationships were 
adequate, specifically denying avoidance of others.  

The examiner determined that the veteran's PTSD did not 
significantly impair function and assigned a GAF score of 65.  
A GAF score of 61 to 70 is indicative of an individual having 
only some mild symptoms (e.g., a depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed. 1994) (DSM-IV).  See 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

In comparison, the evidence concerning the status of the 
veteran's PTSD since November 15, 2002, indicates a 
significant increase in the severity of this condition.  A 
private clinician reported that the veteran's PTSD had become 
severe, manifested primarily by depression, sleep problems, 
irritability, panic attacks, and deficits of memory and 
concentration.  The examiner determined that the veteran's 
PTSD severely impaired function and assigned GAF scores of 36 
and 37.  And a GAF score of 31 to 40 reflects some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

The most recent psychiatric evaluation of the veteran was the 
examination performed by VA in December 2003.  The report of 
that examination, just as the reports from the private 
clinician, confirms a significant increase in the severity of 
the veteran's PTSD since November 15, 2002.  In contrast with 
the private clinician, however, the VA examiner found no 
cognitive deficits.  In this regard, the veteran was found to 
oriented to his surroundings; no significant memory problems 
were detected; and no psychotic content was elicited.  At the 
same time, however, the VA examiner emphasized that the 
veteran experienced serious depression and suicidal ideation 
and that these symptoms had grown in severity.  As well, 
there is nothing in the VA examiner's report to contradict 
the finding of panic attacks noted by the private clinician.  

Furthermore, the VA examiner observed that the veteran's 
social functioning had deteriorated over the years since his 
retirement.  In turn, compromised social functioning may have 
played at least some part in diminishing his occupational 
functioning when he was in the workplace.  It would appear 
that compromised social functioning would again interfere 
with performance of tasks, if he were to reenter the 
workplace.  



The Board is aware that the December 2003 VA examiner 
assigned a GAF score of 53.  A GAF score of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  A GAF score of 53, of course, is much higher than the 
GAF scores of 36 and 37 assigned by the private clinician.  
Nevertheless, the VA examiner emphasized that the veteran's 
PTSD is at least (emphasis added) moderate and sometimes 
severe.  

Besides reports from clinicians, the Board has considered the 
statement from the claimant's spouse mentioning that he 
experiences sleep problems, depression and social withdrawal.  
As well, in his NOD, the veteran maintains that he 
experiences persistent problems with sleep, concentration and 
decreased work efficiency because of nervous symptoms.  The 
Board believes the statements from the veteran and his spouse 
are credible - particularly in the absence of evidence to 
the contrary, and therefore entitled to some probative weight 
in the Board's disability determination.  

So, in sum, the weight of the evidence demonstrates that, 
overall, symptoms of the veteran's PTSD and their impact on 
his social and occupational functioning were only mild in 
degree throughout the period prior to November 15, 2002.  
But on the other hand, the weight of the evidence 
demonstrates that, overall, symptoms of his PTSD and their 
impact on his social and occupational functioning have been 
severe in degree during the period since November 15, 2002.  

Accordingly, the criteria are not satisfied for assignment of 
an evaluation higher than 10 percent for PTSD prior to 
November 15, 2002.  That notwithstanding, with resolution of 
the benefit of the doubt in the claimant's favor, criteria 
are satisfied for assignment of a higher 50 percent 
evaluation for PTSD since November 15, 2002.  So, to this 
extent, the appeal is granted.



In this case, the RO has already "staged" the rating for 
the veteran's PTSD, assigning a 10 percent evaluation from 
September 17, 2001 to November 14, 2002, and a 30 percent 
rating since November 15, 2002 (which the Board, in turn, 
is increasing to 50 percent in this decision).  As mentioned, 
the Board concurs with the assignment of the 10 percent 
rating for the period from September 17, 2001 to November 14, 
2002, as that rating reflects the most disabling the 
condition had been during that time frame.  But the Board 
further determines that a higher 50 percent rating, since 
November 15, 2002, properly reflects how disabling the 
condition has been since that time.  Fenderson, supra.  


ORDER

The claim for an initial rating higher than 10 percent for 
PTSD prior to November 15, 2002 is denied.

But a higher 50 percent rating is granted as of November 15, 
2002, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


